DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment A in Figs. 2-20, drawn to claims 1-2, 4-6, 9-13, 15-20 in the reply filed on 7/21/2022 is acknowledged.  Claims 3, 7-8, and 14 are withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0067120 A1) in view of Yang et al. (US 2019/0148539 A1).
Regarding claim 1, Ching teaches a semiconductor device (200 in Figs. 7A-C of Ching), comprising: 
a first semiconductor fin (504b in Fig. 7A) extending along a first direction (direction along the length of the fin); 
a second semiconductor fin (504d) also extending along the first direction; 
a dielectric structure (dielectric fin 604a) disposed between the first and second semiconductor fins; 
a gate isolation structure (1202a) vertically disposed above the dielectric structure; 
a metal gate layer (1108) extending along a second direction (direction along the longer dimension of the gate) perpendicular to the first direction, wherein the metal gate layer includes a first portion (the portion of 1108 over the fin 504b) straddling the first semiconductor fin and a second portion (portion of 1108 over the fin 504c) straddling the second semiconductor fin, wherein the gate isolation structure separates the first and second portions of the metal gate layer from each other (as shown in Fig. 7A-C). 
But Ching does not explicitly teach wherein the gate isolation structure includes a bottom portion extending into the dielectric structure.  
Yang teaches that a gate cut method (Fig. 5 of Yang) that includes forming a hard mask (302-304) over the gate (108); etching an opening (118) to divide the gate, an over-etch is provided to mitigate a risk of residue of the metal gate in the opening (see [0029] of Yang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yang’s gate-cut method in Ching in order to avoid residue during the gate cut process (see [0029] of Yang). 
As incorporated, the trench of the gate isolation structure 1202a is formed by the gate cut process of Yang.  It would be obvious that the over-etch portion of the gate-cut etch would be into the dielectric structure 604a.  As a result, the bottom portion of the gate isolation structure 1202a of Ching would be extending into the dielectric structure 604a of Ching.
Regarding claim 2, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the dielectric structure includes a dielectric fin (as shown in Fig. 5C and described in [0060] of Ching, 604a is a dielectric fin) also extending along the first direction.  
Regarding claim 4, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the bottom portion has a curve-based bottom surface (as shown in Fig. 3A of Yang).  
Regarding claim 5, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 4, and also teaches wherein the curve-based bottom surface is in direct contact with a recessed surface (as combined in claim 1 above, the top surface of the dielectric fin 604a is recessed by the over-etch, and this would be in contact with the gate isolation structure 1202a) of the dielectric structure.  
Regarding claim 6, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 1, and further comprising a gate dielectric (802 in Fig. 7B of Ching) disposed between the metal gate layer and each of the first and second semiconductor fins.  
Regarding claim 9, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein when the dielectric structure includes a dielectric fin (as shown in Fig. 5C and described in [0060] of Ching, 604a is a dielectric fin) also extending along the first direction, the dielectric fin has a width along the second direction that is less than, equal to, or greater than a width of the gate isolation structure (these options includes all possibilities, so the prior art structure automatically satisfies this limitation) along the second direction.  
Regarding claim 10, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 9, and also teaches wherein when the width of the dielectric fin is less than the width of the gate isolation structure (as shown in Fig. 7B of Ching, the gate isolation structure 1202a has larger width at the top while the bottom has the same width as the dielectric fin 604a), the bottom portion having a curve-based bottom surface (curve bottom surface of the over-etch portion in Fig. 3A of Ching) and line-based bottom surfaces (the claim language does not specify how large this line-based bottom surfaces is, or how it is supposed to look like.  As such, a very small thin linear section on the sidewalls of the bottom surface in Fig. 3A of Yang can be arbitrarily selected and would satisfy the condition of the claim) connected to two ends of the curve-based bottom surface.  

Claims 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Yang.
Regarding claim 12, Ching teaches a semiconductor device (200 in Figs. 7A-C of Ching), comprising: 
a first transistor (transistor formed with the fins 504a/b in Fig. 7A), formed over a substrate (202), that comprises: a first conduction channel (fin 504b); and a first portion (the portion of 1108 over the fin 504b) of a metal gate layer (1108) over the first conduction channel; 
a second transistor (transistor formed with the fins 504c in Fig. 7A), formed over the substrate, that comprises: a second conduction channel (fin 504c); and a second portion (the portion of 1108 over the fin 504c) of the metal gate layer (1108) over the second conduction channel; 
a dielectric structure (dielectric fin 604a) disposed between the first and second conduction channels; and 
a gate isolation structure (1202a) vertically disposed above the dielectric structure, 
wherein the gate isolation structure separates the first and second portions of the metal gate layer apart from each other (as shown in Figs. 7A-C of Ching).
But Ching does not teach that the gate isolation structure includes a bottom surface that is vertically lower than a top surface of the dielectric structure.  
Yang teaches that a gate cut method (Fig. 5 of Yang) that includes forming a hard mask (302-304) over the gate (108); etching an opening (118) to divide the gate, an over-etch is provided to mitigate a risk of residue of the metal gate in the opening (see [0029] of Yang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yang’s gate-cut method in Ching in order to avoid residue during the gate cut process (see [0029] of Yang). 
As incorporated, the trench of the gate isolation structure 1202a is formed by the gate cut process of Yang.  It would be obvious that the over-etch portion of the gate-cut etch would be into the dielectric structure 604a.  As a result, the bottom portion of the gate isolation structure 1202a of Ching would be extending into the dielectric structure 604a of Ching.
Regarding claim 13, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 12, and also teaches wherein each of the first and second conduction channel includes a semiconductor fin protruding from the substrate (as shown in Fig. 7B of Ching).  
Regarding claim 16, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 12, and also teaches wherein the dielectric structure includes a dielectric fin (as shown in Fig. 5C and described in [0060] of Ching, 604a is a dielectric fin) protruding from the substrate.  
Regarding claim 17, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 12, and also teaches wherein the bottom surface of the gate isolation structure has a curve-based profile (as shown in Fig. 3A of Yang and as combined in claim 12 above).  
Regarding claim 18, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 12, and also teaches wherein the bottom surface of the gate isolation structure is in direct contact with the top surface of the dielectric structure (as combined in claim 1 above, the top surface of the dielectric fin 604a is recessed by the over-etch, and this would be in contact with the gate isolation structure 1202a).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Yang, as applied in claim 12, and further in view of Guha et al. (US 2020/0091145 A1).
Regarding claim 15, Ching in view of Yang teaches all the limitations of the semiconductor device of claim 12, but does not teach wherein each of the first and second conduction channel includes a plurality of nanostructures vertically separated apart from each other.  
Guha teaches a nanowire device (Fig. 9A-B of Guha) where the channels are nanowires (907 in Fig. 9A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the channels of Ching from nanowires, as disclosed by Guha, in order to improve short channel control as scaling of device is decreased (see [0003] of Guha)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Yang.
Regarding claim 19, Ching teaches a method of fabricating a semiconductor device (method in Figs. 2A-8D of Ching), comprising: 
forming a first semiconductor fin (504b in Fig. 3A) and a second semiconductor fin (504c) extending along a lateral direction on a substrate (202), wherein the first and second semiconductor fins are separated apart from each other by a dielectric structure (604a); and 
forming a gate isolation structure (1202a in Figs. 7A-C) vertically above the dielectric structure, wherein the gate isolation structure separates apart a first portion (portion of 1108 over the fin 504b) of a metal gate layer (1108), which is over the first semiconductor fin, and a second portion (portion of 1108 over the fin 504c) of the metal gate layer, which is over the second semiconductor fin.
But Ching does not teach that the gate isolation structure includes a bottom portion extending into the dielectric structure.  
Yang teaches that a gate cut method (Fig. 5 of Yang) that includes forming a hard mask (302-304) over the gate (108); etching an opening (118) to divide the gate, an over-etch is provided to mitigate a risk of residue of the metal gate in the opening (see [0029] of Yang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Yang’s gate-cut method in Ching in order to avoid residue during the gate cut process (see [0029] of Yang). 
As incorporated, the trench of the gate isolation structure 1202a is formed by the gate cut process of Yang.  It would be obvious that the over-etch portion of the gate-cut etch would be into the dielectric structure 604a.  As a result, the bottom portion of the gate isolation structure 1202a of Ching would be extending into the dielectric structure 604a of Ching.
Regarding claim 20, Ching in view of Yang teaches all the limitations of the method of claim 19, and also teaches wherein the dielectric structure includes a dielectric fin (as shown in Fig. 5C and described in [0060] of Ching, 604a is a dielectric fin) also extending along the lateral direction, or a shallow trench isolation structure embedding respective lower portions of the first and second semiconductor fins.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a semiconductor device comprising “a gate spacer, wherein the gate spacer includes a first portion extending along sidewalls of the metal gate layer that are parallel with the second direction and a second portion along sidewalls of the gate isolation structure that are parallel with the second direction, a thickness of the second portion of the gate spacer along the first direction being less than a thickness of the first portion of the gate spacer along the first direction” along with other limitations of the claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822